DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is sent in response to Applicant’s communication received on 04/23/2021 for application number 172387222. The Office herby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
3.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
4.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,066,014. Although the claims at issue are not identical, they are not patentably distinct from each other:
6.	Regarding claim 1, US Pat. No. 11,066,014 discloses a method comprising: receiving, at a first control module disposed on a trailer, a set of video feeds from a plurality of cameras disposed on the trailer, the set of video feeds comprising at least two trailer views (Claim 1, “receiving, at a first control module disposed on a trailer, a plurality of video feeds
from a plurality of cameras disposed on the trailer, the plurality of video feeds comprising a trailer front view, a trailer rear view, a trailer left view, and a trailer right view”);
generating, via the first control module, a singular trailer view video feed based on the set of video feeds (Claim 1, “generating, at the first control module, a singular trailer birds-eye view video feed based on the plurality  of video feeds;”); 
and sending, via a single auxiliary camera input channel, the singular trailer view video feed to a second control module disposed in a towing vehicle mechanically coupled to the trailer, wherein the singular trailer view video feed is displayable in the vehicle via an output display associated with the towing vehicle (Claim 1, “sending, via a single auxiliary camera input channel, a single video signal comprising the singular trailer birds-eye view video feed to a second control module disposed in a towing vehicle mechanically coupled to the trailer, wherein the singular trailer birds-eye view video feed is displayable in the towing vehicle via an output display disposed in the towing vehicle.”).

Remaining claims are analyzed similarly.
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1, 3-4, 7-8, 15 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nalepka et al., [US Pub. 2016/0052453 A1].
Re. Claim 1, Nalepka discloses:
A method comprising: receiving, at a first control module disposed on a trailer [trailer connector 262, 262a, 262b, wireless transmitter 265 |Fig, 3A-F, 0050-0061, 0092-0093], a set of video feeds from a plurality of cameras disposed on the trailer, the set of video feeds comprising at least two trailer views [trailer connector 262, 262a, 262b, wireless transmitter 265, cameras 112 mounted at various locations of the trailer 207 video input 302, image capture devices 112 positioned in or on the various surfaces of the trailer 153, such as front surface 168, rear surface 162, left surface 164, right surface 166; Fig 1 |Fig. 3A-F, 0046,0050,0056];
generating, via the first control module, a singular trailer view video feed based on the set of video feeds [images transferred from trailer 153 to tractor 151 through the tractor-trailer connection 199 which is wired, wireless, or optical |0046, 0050-0061]; 
and sending, via a single auxiliary camera input channel [Fig 3A-F: cable 263, 263a, 263b, wireless tractor-trailer communication link 264 |0049], the singular trailer view video feed to a second control module disposed in a towing vehicle mechanically coupled to the trailer [Fig 3A-F: tractor connector 261, 261a, 261b, wireless receiver 266 | 0050-0061], wherein the singular trailer view video feed is displayable in the vehicle via an output display associated with the towing vehicle [video displayed in tractor |0011,0073].

Re. Claim 3, Nalepka discloses:
further comprising sending the singular trailer view video feed to the second control module via an auxiliary camera input channel associated with a trailer wire harness (Nalepka: Fig 1-3F: cable 263, 263a, 263b, wireless tractor-trailer communication link 264; [0049]; [0051]; [0054]; 

Re. Claim 4, Nalepka discloses:
wherein the plurality of cameras is disposed inside the trailer [cameras 112 mounted at various locations of the trailer 207 video input 302, image capture devices 112 positioned in or on the various surfaces of the trailer 153, such as front surface 168, rear surface 162, left surface 164, right surface 166; Fig 1 |Fig. 3A-F, 0046,0050,0056].

Re. Claim 7, Nalepka discloses:
A system, comprising: a first control module disposed in a trailer [Fig 3A-F: trailer connector 262, 262a, 262b, wireless transmitter 265 | 0050]-[0061]; 
and a first memory disposed in the first control module [Fig 3E: memory 304 in wireless transmitter 265 | 0092-0093], storing executable instructions that cause the first control module to execute the executable instructions to [0092-0093]: receive a set of video feeds comprising at least two trailer views [Fig 3A-F; video cameras 351, 352 located on and/or within the trailer 203 |0050]; 
generate a singular trailer view video feed based on the set of video feeds received from a plurality of cameras disposed on the trailer [images transferred from trailer 153 to tractor 151 through the tractor-trailer connection 199 which is wired, wireless, or optical |0046, 0050-0061];
 and send the singular trailer view video feed to a towing vehicle via a single auxiliary camera input channel [Fig 1-3F: cable 263, 263a, 263b, wireless tractor-trailer communication link 264, tractor connector 261, 261a, 261b, wireless receiver 266; |0049-0061].

Re. Claim 8,  Nalepka discloses:
further comprising: a second control module disposed in the towing vehicle mechanically coupled to the trailer [Fig 1-3F: tractor connector 261, 261a, 261b, wireless receiver 266; 0050-0061, 0092-0093]; 
and an output display disposed in communication with the second control module, wherein the second control module is further configured to execute the executable instructions to: receive the singular trailer view video feed via the single auxiliary camera input channel [display in tractor |0011, 0073, control module 0092-0093]; 
and display the singular trailer view video feed at the output display [tractor display |0011,0073].

Re, Claim 15, Nalepka discloses:
A first non-transitory computer-readable storage medium in a first control module associated with a trailer [memory |0092-0093], the first non-transitory computer-readable storage medium having instructions stored thereupon which, when executed by a first processor of the first control module [Fig 3E: memory 304 in wireless transmitter 265; [0059]-[0060]; [0087]-[0089]: processor)]:
receives, via the first processor, a set of video feeds comprising at least two trailer views [Fig 3A-F; video cameras 351, 352 located on and/or within the trailer 203; [0050]; cameras 112 mounted at various locations of the trailer 207; video input 302; [0056]; [0046]; image capture devices 112 positioned in or on the various surfaces of the trailer 153, such as front surface 168, rear surface 162, left surface 164, right surface 166; Fig 1];
generates, via the first processor, a singular trailer view video feed based on the set of video feeds received from a plurality of cameras disposed on the trailer [0046 images transferred from trailer 153 to tractor 151 through the tractor-trailer connection 199 which is wired, wireless, or optical; 0050-0061]; 
and transmits the singular trailer view video feed to the vehicle via a single auxiliary camera input channel [Fig 1-3F: cable 263, 263a, 263b, wireless tractor-trailer communication link 264; [0049]; tractor connector 261, 261a, 261b, wireless receiver 266; [0050]-[0061].

Re. Claim 17, Nalepka discloses:
further comprising causing the second processor to: send the singular trailer view video feed to the second control module via an auxiliary camera input channel associated with a trailer wire harness [Fig 1-3F: cable 263, 263a, 263b, wireless tractor-trailer communication link 264; 0049,0051, 0054].

Re. Claim 18, Nalepka discloses:
wherein the plurality of cameras is disposed inside the trailer [Fig 1-3F: cable 263, 263a, 263b, wireless tractor-trailer communication link 264; 0049, 0051, 0054].


Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
12.	Claim(s) 5-6, 10-14, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nalepka in view of Gali et al., [US Pub. No.:2019/0064831 A1].
Re. Claim 5, Nalepka discloses:
wherein the set of video feeds is the first set of video feeds, further comprising: receiving, via a second control module (Nalepka: [0092]-[0093]; Fig 1-3F: tractor connector 261, 261a, 261b, wireless receiver 266; [0050]-[0061], 
Nalepka does not distinctly disclose:
a second set of video feeds associated with the towing vehicle, wherein the second set of video feeds comprises at least two vehicle views.
However in the same field endeavor Gali discloses:
a second set of video feeds associated with the towing vehicle [Gali: Fig 1; 0022], wherein the second set of video feeds comprises at least two vehicle views [Gali: Fig 1; 0022].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Gali with Nalepka.  Creating and displaying a bird’s eye view output would benefit the Nalepka teachings by enhancing driver awareness and road safety.  Additionally, this is the application of a known technique, creating and displaying a bird’s eye view output, to a known device ready for improvement, the Nalepka device, to yield predictable results.

Re. Claim 6, Nalepka in view of Gali discloses:
combining, via the second control module, (Nalepka: [0092]-[0093]; Fig 1-3F: tractor connector 261, 261a, 261b, wireless receiver 266; [0050]-[0061] a combined view video feed showing a view of the towing vehicle and the trailer (Gali: Fig 1, 6, 6A, 11-14; [0021]; [0030]-[0031]; [0038]-[0039]); 
and displaying, via the output display, the combined view video feed via the output display (Gali: Fig 1. 6, 6A, 11-14; [0021]; [0030]-[0031]; [0038]-[0039]).
[See motivation in claim 5]

Re. Claim 10, Nalepka in view of Gali discloses:
send the singular trailer view video feed to the second control module via an auxiliary camera input channel associated with a trailer wire harness [Nalepka: Fig 1-3F: cable 263, 263a, 263b, wireless tractor-trailer communication link 264; 0049, 0051, 0054; Gali: Fig 1, 6, 6A; [0030]-[0031]; [0038]-[0039]: bird’s eye view output in display of vehicle attached to trailer).
[See motivation in claim 5]

Re. Claim 11, Nalepka in view of Gali discloses:
wherein the plurality of cameras is disposed inside the trailer [Nalepka: Fig 1-3F: cable 263, 263a, 263b, wireless tractor-trailer communication link 264; 0049, 0051, 0054; Gali: Fig 1, 6, 6A; [0030]-[0031]; [0038]-[0039]: bird’s eye view output in display of vehicle attached to trailer).
[See motivation in claim 5]

Re. Claim 12, Nalepka in view of Gali discloses:
receive a second set of video feeds associated with the towing vehicle (Gali: Fig 1; [0022]), wherein the second set of video feeds comprises at least two towing vehicle views (Gali: Fig 1; [0022]).
[See motivation in claim 5]

Re. Claim 13, Nalepka in view of Gali discloses:
wherein the second control module is further configured to execute the executable instructions to: combine, via the second control module, a combined view video feed showing a view of the towing vehicle and the trailer [Gali: Fig 1, 6, 6A, 11-14, 0021, 0030-0031, 0038-0039]; 
and output, via the output display, the combined view video feed via the output display [Gali: Fig 1, 6, 6A, 11-14, 0021, 0030-0031, 0038-0039].
[See motivation in claim 5]

Re. Claim 14, Nalepka in view of Gali discloses:
wherein the second control module is further configured to execute the executable instructions to: output, via the output display, the combined birds-eye view video feed on the first split screen portion [Gali: Fig 1, 6, 6A, 11-14; 0021, 0030-0031, 0038-0039,]; 
and output, via the output display, the trailer rear-view video feed on the second split screen portion (Nalepka: [0011]; [0046]; [0073]; Gali: [0021].
[See motivation in claim 5]

16. Nalepka in view of Gali discloses:
further comprising a second non-transitory computer-readable storage medium in a second control module associated with a towing vehicle (Nalepka: [0092]-[0093]; Fig 1-3F: tractor connector 261, 261a, 261b, wireless receiver 266; [0050]-[0061]; Gali: [0022]: ECU), the second non-transitory computer-readable storage medium having instructions stored thereupon which, when executed by a second processor (Nalepka: [0092]-[0093]): receives the trailer birds-eye view video feed via the single auxiliary camera input channel (Nalepka: Fig 3A-F: cable 263, 263a, 263b, wireless tractor-trailer communication link 264; [0049]; [0051]; [0054]; Gali: [0030]-[0031]; [0038]-[0039]: bird’s eye view output in display of vehicle attached to trailer);
and displays the trailer birds-eye view video feed at an output display (Nalepka: [0011]; [0073]: display in tractor; Gali: [0030]-[0031]; [0038]-[0039]: bird’s eye view output in display of vehicle attached to trailer).
[See motivation in claim 5]

Re. Claim 19, Nalepka in view of Gali discloses:
wherein the set of video feeds is the first set of video feeds, and further comprising causing the second processor to: receive a second set of video feeds associated with the towing vehicle, wherein the second set of video feeds comprises at least two towing vehicle views (Gali: Fig 1; [0022]);
generate a combined view video feed showing a view of the towing vehicle and the trailer (Gali: Fig 1, 6, 6A, 11-14; [0021]; [0030]-[0031]; [0038]-[0039]); 
and output, via the output display, the combined view video feed (Gali: Fig 1. 6, 6A, 11-14; [0021]; [0030]-[0031]; [0038]-[0039]).
[See motivation in claim 5]

13.	Claim(s) 2, 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nalepka in view of Gali in further view of Kowatari et al., [US Pub. No.: 2015/0116495 A1].
Re. Claim 2, Nalepka in view of Gali discloses:
receiving, at a second control module disposed in the towing vehicle (Nalepka: [0092]-[0093]; Fig 1-3F: tractor connector 261, 261a, 261b, wireless receiver 266; [0050]-[0061]; Gali: [0022]: ECU), a rear-view video feed depicting a rear view of the towing vehicle (Nalepka: [0011]; [0046]; [0073]; Gali: [0021]);
displaying, via the output display, the trailer birds-eye view video feed (Gali: Fig 1, 6, 6A, 11-14; [0021]; [0030]-[0031]; [0038]-[0039]); 
and displaying the trailer rear-view video feed (Nalepka: [0011]; [0046]; [0073]; Gali: [0021]).
Nalepka in view of Gali fails to teach:
displaying, via the output display, the trailer birds-eye view video feed on a first split screen portion; 
and displaying the trailer rear-view video feed on a second split screen portion.
Kowatari teaches:
displaying, via the output display, the trailer birds-eye view video feed on a first split screen portion (Kowatari: Fig 10; [0056]; [0089]); and
displaying the trailer rear-view video feed on a second split screen portion (Kowatari: Fig 10; [0056]; [0089]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Kowatari with Nalepka in view of Gali.  Using a split screen output would benefit the Nalepka in view of Gali teachings by enhancing operator awareness and safety.  

9. Nalepka in view of Gali discloses:
a vehicle rear-view video feed that shows a rear-view of the towing vehicle [Nalepka: 0011, 0046, 0073, Gali: 0021], wherein the second control module is further configured to execute the executable instructions to (Nalepka: [0092]-[0093]; Fig 1-3F: tractor connector 261, 261a, 261b, wireless receiver 266; [0050]-[0061]; Gali: [0022]: ECU): receive, at the output display, the vehicle rear-view video feed (Nalepka: [0011]; [0046]; [0073]; Gali: [0021]); 
output, via the output display, the trailer birds-eye view video feed (Gali: Fig 1, 6, 6A, 11-14; [0021]; [0030]-[0031]; [0038]-[0039]); 
and output, via the output display, the vehicle rear-view video feed (Nalepka: [0011]; [0046]; [0073]; Gali: [0021]).
Nalepka in view of Gali fails to disclose:
output, via the output display, the trailer birds-eye view video feed on a first split screen portion; 
and output, via the output display, the vehicle rear-view video feed on a second split screen portion.
However in the same field of endeavor Kowatari discloses:
output, via the output display, the trailer birds-eye view video feed on a first split screen portion (Kowatari: Fig 10; [0056]; [0089]); 
and output, via the output display, the vehicle rear-view video feed on a second split screen portion (Kowatari: Fig 10; [0056]; [0089]).
[See Motivation in claim 2]

Re. Claim 20, Nalepka in view of Gali disclose:
further comprising causing the second processor to: output, via the output display, the combined birds-eye view video feed [Gali: Fig 1, 6, 6A, 11-14; [0021]; [0030]-[0031]; [0038]-[0039]; 
and output, via the output display, a vehicle rear-view video feed [Nalepka: 0011, 0046, 0073].
Nalepka in view of Gali fails to disclose:
output, via the output display, the combined birds-eye view video feed on a first split screen portion; 
and output, via the output display, a vehicle rear-view video feed on a second split screen portion.
However in the same field of endeavor Kowatari discloses:
output, via the output display, the combined birds-eye view video feed on a first split screen portion (Kowatari: Fig 10; [0056]; [0089]); 
and output, via the output display, a vehicle rear-view video feed on a second split screen portion (Kowatari: Fig 10; [0056]; [0089]).
[See Motivation claim 2]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371. The examiner can normally be reached Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488